7 N.Y.3d 853 (2006)
KATHARINE ALLISON, Appellant,
v.
WILLIAM B. ALLISON, Respondent.
Court of Appeals of New York.
Submitted July 31, 2006.
Decided October 17, 2006.
Motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order of affirmance, dismissed as untimely. The prior motion for leave to appeal made to the Appellate Division was untimely (see Karger, Powers of the New York Court of Appeals § 12:3, at 436-437 [rev 3d ed 2005]). Motion for poor person relief dismissed as academic.